Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated September 25, 2009 (including amendments thereto) with respect to the Class B Common Stock of IDT Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: September 25, 2009 Raging Capital Fund, LP By: Raging Capital Management, LLC General Partner By: /s/ William C. Martin Name: William C. Martin Title: Managing Member Raging Capital Fund (QP), LP By: Raging Capital Management, LLC General Partner By: /s/ William C. Martin Name: William C. Martin Title: Managing Member Raging Capital Management, LLC By: /s/ William C. Martin Name: William C. Martin Title: Managing Member /s/ William C. Martin William C. Martin
